 ELECTRICAL WORKERS LOCAL 1507International Union of Electrical, Radio and Ma-chine Workers, Local Union No. 1507, AFL-CIO (General Electric Company) and DavidOrtiz. Case 32-CB-603September 29, 1980DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND PENEII.OOn June 12, 1980, Administrative Law JudgeGerald A. Wacknov issued the attached Decisionin this proceeding. Thereafter, Respondent filed ex-ceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge andto adopt his recommended Order, as so modified.'ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that the Respondent,International Union of Electrical, Radio and Ma-chine Workers, Local Union No. 1507, AFL-CIO,San Jose, California, its officers, agents, and repre-sentatives, shall take the action set forth in the saidrecommended Order, as so modified:i Respondent excepts to that portion of the Administrative LawJudge's recommended Order requiring that Respondent reimburse Charg-ing Party Ortiz for loss of wages and other expenses incurred as a resultof having to secure his rights through recourse to the Board's processes.We find merit in this exception Since we conclude that the defenseswhich Respondent has raised herein are debatable, rather than frivolous.we find that the extraordinary remedy recommended b the Administra-tive Law Judge is unwarranted. Heck's Inc.. 215 NLRB 765 (1974); 7ideProducts, Inc., 194 NLRB 1234 (1974).In his recommended Order, the Administrative Law Judge also pro-vided that Ortiz be reimbursed for any dues or other fees deducted fromhis wages, with interest thereon. He inadvertently failed, however, to in-clude a reference to Florida Steel Corporation, 231 NLRB 651 (1977).which sets for the manner in which the interest rate shall be determined.We shall modify the Order accordingly Member Jenkins would provideinterest in accordance with his partial dissent in Olympic .Medical Corpora-tion. 250 NLRB No. II (1980).In par. (c) of his recommended Order, the Administrative Law Judgeused the broad cease-and-desist language in any other manner." Howev-er, we have considered this case in light of the standards set forth inHiikmott Food, .,c., 242 NLRB 1357 (1979). and have concluded that abroad remedial order is inappropriate since it has not been shown thatRespondent has a proclivity to violate that Act or has engaged in suchegregious or widespread misconduct as to demonstrate a general disre-gard for the employees' fundamental statutory rights Accordingly, wehave modified the recommended Order by substituting the narro'A in-junctive language. "in any like r related manner252 NLRB No. 661. Substitute the following for paragraph l(c):"(c) In any like or related manner restraining orcoercing employees in the exercise of the rightsguaranteed them by Section 7 of the Act."2. Substitute the following for paragraph 2(a):"(a) Notify the Employer, in writing, to ceasegiving effect to the membership dues check-offcard of David Ortiz, and reimburse Ortiz for alldues or other fees deducted under such authoriza-tion since July 17, 1979, with interest thereon, com-puted in the manner set forth in Florida Steel Cor-poration, 231 NLRB 651 (1977)."3. Delete paragraph 2(b) and reletter the subse-quent paragraphs accordingly.4. Substitute the attached notice for that of theAdministrative Law Judge.APPENDIXNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONA. LABOR REILATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.WE WI.1 NOT refuse to permit employees torescind their membership dues-checkoff cardswhen presented with evidence or havingknowledge that employees mistakenly signedsuch cards.WE wil.l. NOT submit membership dues-checkoff cards to the Employer after suchcards have been effectively rescinded.WE WILL NOT in any like or related mannerrestrain or coerce employees in the exercise ofthe rights guaranteed them by Section 7 of theNational Labor Relations Act.WE WILL notify General Electric Companyto cease giving effect to the checkoff authori-zation of David Ortiz.WE WI.i. reimburse David Ortiz for all duesor fees deducted under such authorizationsince July 17, 1979, with interest.INTERNATIONAL UNION OF ELECTRI-CAL, RADIO AND MACHINE WORK-ERS, LOCAl. UNION No. 1507, AFL-CIO473 DECISIONS OF NATIONAL LABOR RELATIONS BOARDDECISIONSTAriN11NT OF I Hi CASEIGLRALDI) A. WACKNOV, Administrative Law Judge:Pursuant to notice, a hearing with respect to this matterwas held before me in San Jose, California, on January31, 1980. The charge was filed on August 21, 1979, byDavid Ortiz, an individual. On September 26, 1979, theActing Regional Director for Region 32 of the NationalLabor Relations Board (herein called the Board) issued acomplaint and notice of hearing alleging a violation byInternational Union of Electrical Radio and MachineWorkers, Local Union No. 1507, AFL-CIO (hereincalled Respondent or the Union) of Section 8(b)(1)(A) ofthe National Labor Relations Act, as amended (hereincalled the Act).The parties were afforded a full opportunity to beheard, to call, examine and cross-examine witnesses andto introduce relevant evidence. Since the close of thehearing, briefs have been received from the GeneralCounsel and counsel for Respondent.Upon the entire record and based upon my observa-tion of the witnesses and consideration of the briefs sub-mitted, I make the following:FINI)INGS OF FAc-rI. JURISDICTIONGeneral Electric Company, herein called the Employ-er, is a Delaware corporation with an office and manu-facturing facility located in San Jose, California, where itis engaged in the manufacture of electric motors. Duringthe past calendar year the Employer, in the course andconduct of its business operations, purchased and re-ceived goods, materials, and supplies valued in excess of$50,000 directly from suppliers located outside the Stateof California, and sold and shipped products valued inexcess of $50,000 directly to customers located outsidethe State of California.It is admitted, and I find, that the Employer is now,and has been at all times material herein, an employerengaged in commerce and in a business affecting com-merce within the meaning of Section 2(6) and (7) of theAct.II. HE lABOR ORGANIZATION INVOI.VEI)It is admitted, and I find, that Respondent is now, andhas been at all times material herein, a labor organizationwithin the meaning of Section 2(5) of the Act.III. TriH UNFAIR l.AHOR PRACTICESA. The IssueThe principal issue raised by the pleadings is whetherthe Union has violated Section 8(b)(l)(A) of the Act byacts and conduct in derogation of its fiduciary obligationto employee David Ortiz.B. The FactsThe Union has represented a unit of the Employer'semployees, currently consisting of some 280 individuals,for a number of years. Prior to the current contract thereapparently had been no form of union-security clauseembodied in any collective-bargaining agreement be-tween the parties. David Ortiz has worked for the em-ployer since April 8, 1974, and was a member of theUnion for a 2-year period, from September 1974 untilSeptember 1976, at which time he withdrew his member-ship. Ortiz testified that thereafter frequent efforts hadbeen made by the Union's chief steward, Joe Cognetti,and by Larry Mahone, steward, to encourage Ortiz torejoin the Union, but Ortiz consistently refused.Negotiations for a new nationwide collective-bargain-ing agreement had been concluded on July 17, 1979, thesame day that the employees returned to work at the SanJose plant after a plantwide vacation period. On this day,prior to commencing work, Ortiz was among a group ofemployees who were told by Chief Steward Cognettithat the new contract, unlike prior contracts, contained aunion-security clause requiring that all unit employeesbelong to the Union and pay union dues, and that a $50initiation fee would be waived for those employees whoimmediately joined the Union. Later that morning, ac-cording to Ortiz, he and Cognetti, who worked side byside, discussed some of the provisions which Cognettibelieved were incorporated in the new contract, andCognetti reiterated that Ortiz was obligated to join theUnion and could avoid paying the initiation fee by join-ing immediately. That afternoon, Ortiz advised Cognettithat he had decided to immediately join the Union inorder to avoid paying the initiation fee. Cognetti sum-moned the union steward, Mahone, who presented Ortizwith two copies of a dues and initiation fee checkoff au-thorization card, which apparently also operated as aunion membership card. Ortiz filled out and signed bothcopies, and handed them to Mahone. Later that after-noon, Bob Clubb, president of the Union, approachedOrtiz and stated, "I'm going to frame this card."On the morning of July 19, 1979, Clubb, who main-tained an office at the plant for the purpose of conduct-ing union business, invited Ortiz to the office and toldOrtiz, in the presence of Mahone, that the Union's previ-ous information had been incorrect, and that union mem-bership was not required under the new contract. There-upon, Ortiz was given the option of rescinding the cardwhich he had signed. Ortiz chose to exercise this option,and requested the return of his card. Clubb then, accord-ing to Ortiz, brusquely instructed Mahone to "Give himhis f-ing card back," and the meeting concluded. Short-ly thereafter Mahone returned to Ortiz one signed copyof the authorization card and, in response to a questionby Ortiz, stated that the second copy had already beensubmitted to the Employer, and that Ortiz would have toobtain it from the payroll office.Ortiz then requested the return of his card from GailMcDuffie, a payroll office employee, and was told thatno such card had been submitted by the Union. Ortiz re-turned to Mahone and advised him of this, and Mahonesaid he would look into it. Later that day, Clubb, Cog-netti, and Mahone approached Ortiz at his machine, andClubb advised Ortiz that the Employer's copy was theone that had been returned to Ortiz, and that the second474 El.ECTRICAI WORKERS LOCAL 1507copy had been destroyed. Moreover. Ortiz was told thatthe union representatives were doing him a favor by per-mitting him to rescind the card. To this remark Ortiz re-plied, "You didn't do me a favor by lying to me."On August 3, 1979, Ortiz noticed that union dues hadbeen deducted from his paycheck. Upon asking McDuf-fie and Ernest Valentine, manager of employee and com-munity relations, why this had been done, Ortiz was toldthat the checkoff card had been submitted to the Em-ployer by the Union and that the Employer was obligat-ed to honor it. Ortiz remonstrated that he had been liedto and cheated by the Union. On the following Mondaymorning, Ortiz questioned Clubb about the matter. Clubbstated that Ortiz was "stuck" and that if he withdrewfrom the Union he would be fired within 10 days, pursu-ant to the terms of the contract.McDuffie corroborated the above testimony of Ortizand further testified that on July 23, 1979, she received agroup of nine authorization cards from the Union includ-ing the card of Ortiz, together with a list of those cards,and thereafter sent them to the appropriate departmentfor processing.Manager Valentine also corroborated the testimony ofOrtiz, and further testified that on July 17, 1979, Clubbcame to Valentine's office and mentioned, during thecourse of discussing various provisions of the new con-tract, that the contract contained a "closed shop" provi-sion. Valentine corrected him stating that the contractcontained a "maintenance of membership" clause ratherthan a closed shop provision, and pointed out the perti-nent language to Clubb in a copy Valentine had. Clubbreplied that he was going to check with Internationalrepresentatives to verify Valentine's understanding of thecontract language. Valentine testified that several dayslater Clubb advised Valentine that he had checked withInternational representatives of the Union and had beentold that the contract did contain a maintenance-of-mem-bership clause rather than a clause making union mem-bership mandatory. Clubb, according to Valentine, ad-mitted that the Union did enroll some people in theUnion based on that misunderstanding, and stated, "I'mgoing to give these people an opportunity to get out ofthe Union."Clubb testified that at no time did he approach Ortiz,along with Cognetti and Mahone, and have any conver-sation with Ortiz about Ortiz' dues checkoff card.Rather, according to Clubb, the only discussion of thismatter with Ortiz took place in Clubb's office at whichtime Clubb explained that the union-security provision ofthe contract had been misinterpreted, and that in factemployees were not obligated to join the Union. Ortiz,being so advised, asked what could be done, and Clubbstated, "As far as I know, it's out of my hands, becauseonce we sign these cards, we don't have any jurisdictionwhat to do with them, except turn them in." Clubb testi-fied that he had similar conversations, on an individualbasis, with each of the 9 or 10 employees who hadjoined the Union that week.Cognetti denies that he told any employees on July 17,1979. including Ortiz, that they would have to join theUnion. Rather, Cognetti testified that he was approachedby Ortiz on that day, and that Ortiz commenced the con-versation by inquiring about an initiation fee. Cognettitold Ortiz that the initiation fee would be waived for aperiod of time, and Ortiz stated that he wanted to jointhe Union. On a later date Ortiz said he wanted to getout of the Union. Cognetti replied that there was nothingthat could be done, and referred him to Clubb.Mahone testified similarly to Cognetti. Mahone furtherstated that, contrary to the testimony of Ortiz, he wasnot in Clubb's office during Clubb's conversation withOrtiz concerning the terms and obligations of employeesunder the maintenance-of-membership provision of thenew contract. Moreover, Mahone repeatedly testifiedthat he "did not remember" returning any union card toOrtiz.C. Analysiv and ConclusionsWhile the record is replete with serious conflicts intestimony, Clubb maintains that he told Ortiz, in Clubb'soffice, that the union representatives had misinterpretedthe union-security provisions of the contract. As a resultof this admission, Ortiz asked, according to Clubb, whatcould be done, and Clubb responded that once the dues-checkoff card is signed the Union has no alternative butto process it. According to Ortiz, the only conversationin Clubb's office occurred on July 19, 1979, and Re-spondent did not proffer testimony indicating that itsversion of the conversation occurred on any other date.Moreover, the record is clear that the dues-checkoff cardof Ortiz was not submitted by the Union to the Employ-er until July 23, 1979.Thus, it is crystal clear that within several days afterOrtiz signed a dues-checkoff card, based upon the belief.however acquired, that he was contractually obligated tojoin the Union and pay dues, Clubb advised Ortiz thatthis portion of the contract had been misinterpreted andthat in fact such an obligation did not exist. Assumingthat, as Clubb testified, Ortiz merely asked Clubb whatcould be done about this, Clubb was thereby placed onnotice, given the context of the conversation, that Ortizdesired to rescind his prior authorization or at leastwanted Clubb to explain the options available to him atthat point. However, Clubb maintains that he statednothing could be done, even though the dues-checkoffcard signed by Ortiz was then in the Union's possessionand had not yet been submitted to the Employer.Obviously, at this point, Clubb was obligated to truth-fully advise Ortiz of his available options, one of whichwas, of course, to rescind the prior authorization he hadsigned. However, according to Clubb, he chose to adviseOrtiz that his signing of the card, albeit based on errone-ous information, was a fait accompli, and that havingjoined the Union, Ortiz was thereafter bound by themaintenance-of-membership provisions in the contractwhich included provisions for his discharge should henot remain a member.Clearly, by this conduct which Clubb attested to, theUnion did not fulfill its fiduciary responsibility to dealfairly with Ortiz by truthfully, accurately, and specifical-ly informing him of his rights, duties, and obligations vis-a-vis the Union. See Disti/llerv. Rectifying, Wine and .4lliedWorkers' International Union of A4merica, Local Union 8.475 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAFL-CIO (Schenley Distillers, Inc., 242 NLRB 370(1979); Chauffeurs, Salesdrivers & Helpers Union, Local572, International Brotherhood of Teamsters, Chauffeurs,Warehousemen & Helpers of America (Ralphs GroceryCompany), 247 NLRB No. 108 (1980); Local 1445 UnitedFood and Commercial Workers International Union, AFL-CIO (Gallahue's Supermarkets), 247 NLRB No. 151(1980). Thus, according to Clubb, rather than advisingOrtiz of his right to rescind the checkoff card, Clubbtold Ortiz that nothing could be done, and Respondentthereafter turned in the dues-checkoff card to the Em-ployer, threatening Ortiz with certain discharge shouldhe withdraw his union membership or cease to pay dues.Such conduct clearly constitutes a breach of Respond-ent's fiduciary duty, and violates Section 8(b)(1)(A) ofthe Act. I so find.The foregoing analysis assumes, arguendo, that Clubbis credited. However, I specifically do not credit eitherClubb, Cognetti, or Mahone, and find that the sequenceof events and concurrent conversations occurred substan-tially as described by Ortiz. Ortiz, who appeared to havea vivid recollection of the events herein, favorably im-pressed me as a credible individual, and his testimony,which was totally consistent and plausible on its face,was corroborated in many significant respects by the tes-timony of McDuffie and Valentine, whom I also credit.The testimony of the three union representatives, on theother hand, is inconsistent, implausible, and incomplete.Moreover, according to the credible testimony of Valen-tine, Clubb told him on July 19, 1979, that, based on themisunderstanding of the local union representatives, theemployees would be given an opportunity to rescind thecards they had signed. Such testimony supports the ac-count rendered by Ortiz that, in fact, Clubb did give himsuch an opportunity to rescind his checkoff card, whichopportunity Ortiz accepted without hesitation.I therefore find that the Union, after having permittedOrtiz to rescind the membership dues-checkoff cardwhich he had signed as a result of misrepresentationsmade to him by union representatives, nevertheless sub-mitted the card to the Employer thereby causing theEmployer to deduct such dues even though not author-ized by Ortiz. Such conduct evidences a blatant disre-gard of Respondent's fiduciary duty to Ortiz, and clearlyconstitutes a violation of Section 8(b)(l)(A) of the Act asalleged. I so find.CONCI.USIONS OF LAW1. General Electric Company is an employer engagedin commerce within the meaning of Section 2(2), (6), and(7) of the Act.2. Respondent is a labor organization within the mean-ing of Section 2(5) of the Act.3. By refusing to permit employee David Ortiz to re-scind his membership dues-checkoff card, or by submit-ting the membership dues-checkoff card to the Employersubsequent to the time Ortiz had effectively rescindedsuch card, Respondent has violated Section 8(b)(l)(A) ofthe Act.THE REMEDYHaving found that Respondent has engaged in unfairlabor practices in violation of Section 8(b)(1)(A) of theAct by refusing to permit David Ortiz to rescind hismembership dues-checkoff card, or by submitting thecard to the Employer subsequent to the time the cardhad been effectively rescinded, I shall recommend thatRespondent cease and desist therefrom and take certainaffirmative action designed to effectuate the policies ofthe Act.I shall recommend that Respondent notify the Em-ployer, in writing, to cease giving effect to the checkoffauthorization of David Ortiz, and that Respondent reim-burse David Ortiz for all dues or other fees deductedunder such authorization since July 17, 1979, with inter-est thereon. Moreover, as Respondent's conduct evi-dences a willfull disregard of its fiduciary duty to em-ployees, Respondent shall be required to reimburseDavid Ortiz for his loss of wages and other expenses in-curred as a result of having to secure his rights throughrecourse to the Board's processes, with interest thereon.ORDER'The Respondent, International Union of Electrical,Radio and Machine Workers, Local Union No. 1507,AFL-CIO, its officers, agents, and representatives, shall:1. Cease and desist from:(a) Refusing to permit employees to rescind theirmembership dues-checkoff card when presented withevidence or having knowledge that employees mistaken-ly signed such cards.(b) Submitting membership dues-checkoff cards to theEmployer after such cards have been effectively rescind-ed.(c) In any other manner restraining or coercing em-ployees in the exercise of their rights guaranteed by Sec-tion 7 of the Act.2. Take the following affirmative action which isdeemed necessary to effectuate the policies of the Act:(a) Notify the Employer, in writing, to cease givingeffect to the membership dues-checkoff card of DavidOrtiz, and reimburse Ortiz for all dues or other fees de-ducted under such authorization since July 17, 1979,with interest thereon.(b) Reimburse David Ortiz for his loss of wages andother expenses incurred as a result of having to securehis rights through recourse to the Board's processes,with interest thereon.(c) Post in conspicuous places at its business offices,meeting halls, and all other places where notices to mem-bers are customarily posted, including the Union's officeat the Employer's premises, copies of the attached noticemarked "Appendix."2Copies of said notice, on formsIn the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the find-ings, conclusions, and recommended Order herein shall, as provided inSec. 102 48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.2 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byContinued476 ELECTRICAL WORKERS LOCAL 1507provided by the Regional Director for Region 32, afterbeing duly signed by Respondent's authorized repre-sentative, shall be posted by it immediately upon receiptthereof, and be maintained by Respondent for 60 con-secutive days thereafter, in conspicuous places, includingall places where notices to members are customarilyposted. Reasonable steps shall be taken by Respondent toOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board "insure that said notices are not altered, defaced, or cov-ered by any other material.(d) Deliver to the Regional Director for Region 32signed copies of the attached notice marked "Appendix"in sufficient numbers to be posted by the Employer inplaces where its notices to employees are customarilyposted, should it be willing.(e) Notify the Regional Director for Region 32, inwriting, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.477